          Case 1:20-cv-05441-KPF Document 10 Filed 07/17/20 Page 1 of 2




 Uniformed Fire Officers Association; Uniformed
 Firefighters Association of Greater New York;
 Correction Officers’ Benevolent Association of the
 City of New York; Police Benevolent Association of
 the City of New York, Inc.; Sergeants’ Benevolent
 Association; Lieutenants’ Benevolent Association;
 Captains’ Endowment Association; and Detectives’
 Endowment Association,                                     Case No. 1:20-CV-05441

                    Petitioners/Plaintiffs,

       -against-                                            NOTICE OF STATE COURT
                                                            PAPERS FILED BY
 Bill de Blasio, in his official capacity as Mayor of the   PETITIONERS/PLAINTIFFS
 City of New York; the City of New York;                    PRIOR TO REMOVAL
 Fire Department of the City of New York; Daniel A.
 Nigro, in his official capacity as the Commissioner of
 the Fire Department of the City of New York;
 New York City Department of Correction; Cynthia
 Brann, in her official capacity as the Commissioner
 of the New York City Department of Correction;
 Dermot F. Shea, in his official capacity as the
 Commissioner of the New York City Police
 Department; the New York City Police Department;
 Frederick Davie, in his official capacity as the Chair
 of the Civilian Complaint Review Board; and the
 Civilian Complaint Review Board,

                    Respondents/Defendants.




TO:    CLERK OF COURT AND ALL PARTIES OF RECORD
       PLEASE TAKE NOTICE in connection with the Notice of Removal filed by

Respondents/Defendants in this action (ECF No. 1), that attached hereto are true and correct copies

of the following papers filed prior to removal with the Supreme Court of the State of New York,

New York County: (1) Petitioners/Plaintiffs’ Proposed Order to Show Cause; (2)

Petitioners/Plaintiffs Verified Petition/Complaint (also filed by Respondents/Defendants without

exhibits at ECF Nos. 1 & 5) (3) Exhibits 1 through 9 to Petitioners/Plaintiffs Verified
         Case 1:20-cv-05441-KPF Document 10 Filed 07/17/20 Page 2 of 2




Petition/Complaint; (4) Memorandum of Law in Support of Verified Petition/Complaint and

Proposed Order to Show Cause Seeking Temporary Restraining Order and Preliminary Injunction;

(5) Affirmation in Support of Emergency Relief; (6) Rule 202.7(f) Affirmation of Notice of

Application for a Temporary Restraining Order; (7) UCS-840, Request for Judicial Intervention;

and (8) Summons.

Dated: July 17, 2020                              DLA PIPER LLP (US)
      New York, New York
                                                  By: /s/ Anthony P. Coles
                                                  Anthony P. Coles
                                                  Michael R. Hepworth
                                                  1251 6th Avenue
                                                  New York, NY 10020
                                                  Telephone: (212) 335-4844
                                                  Facsimile: (212) 884-8644
                                                  Email: anthony.coles@dlapiper.com
                                                  Email: michael.hepworth@dlapiper.com
                                                  Courtney G. Saleski
                                                     (pro hac vice to be filed)
                                                  1650 Market Street, Suite 5000
                                                  Philadelphia, PA 19103-7300
                                                  Telephone: (215) 656-2431
                                                  Facsimile: (215) 606-2046
                                                  Email: courtney.saleski@dlapiper.com
                                                  Attorneys for Petitioners/Plaintiffs
